Citation Nr: 0507898	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  04-02 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Estela I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from November 1948 to January 
1950, and from October 1950 to June 1951.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The RO granted service connection for 
bilateral hearing loss and tinnitus, and denied service 
connection for asthma.


FINDING OF FACT

The evidence of record, including clinical data recorded 
during service, clearly and unmistakably shows that the 
asthma preexisted service and did not increase in severity 
during service.


CONCLUSIONS OF LAW

1.  Asthma clearly and unmistakably preexisted service and 
was not aggravated during service.  The presumption of 
soundness at entrance is rebutted.  38 U.S.C. § 1111 (West 
2002); 38 C.F.R. §3.304, 3.306 (2004).

2.  Asthma was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the veteran and representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, the VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for service connection for asthma.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in the rating decision, and the statement of the case (SOC) 
informed the veteran of the information and evidence needed 
to substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as a 
VCAA letter from April 2002, explained the evidence necessary 
to establish entitlement.  In addition, the letter described 
what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The RO also supplied the veteran with the applicable 
regulations in the SOC issued in January 2004.  The basic 
elements for establishing service connection have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The claims file contains the veteran's service 
medical records.  There are private medical records that the 
veteran has submitted.  The RO obtained the veteran's post-
service VA medical treatment records.  A VA medical opinion 
was obtained.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the claim, and the Board 
is not aware of the existence of any additional relevant 
evidence which has not been obtained.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.

II. Service Connection

The veteran asserts that he developed asthma during his 
military service. At the time of entrance, the veteran 
indicated on his report of medical history that he had 
asthma.  The October 1948 entrance examination noted that the 
veteran had suffered from childhood asthma which he had 
outgrown.  

The veteran's service medical records show that in September 
1949, the veteran was treated twice for bronchial asthma.  In 
October 1949, the veteran was again treated for asthma.  The 
veteran was quartered and treated at the dispensary for three 
days.  

In a January 1950 report of medical history, the veteran 
indicated that he had suffered from asthma.  In the summary 
of history it was noted that the veteran had suffered from 
asthma, in damp weather, all his life.  The January 1950 
report of medical examination for purposes of the veteran's 
first separation from active duty, also noted that the 
veteran had suffered from asthma, in damp weather, all his 
life.  

The veteran was recalled to active duty in October 1950.  In 
a report of medical history at the time the veteran was 
recalled to active duty, the veteran indicated that he had 
suffered from nightly mild attacks of asthma, and that he had 
been hospitalized for asthma in August 1949.  The September 
1950 report of medical examination for purposes of the 
veteran's recall to active duty, noted that the veteran had a 
history of seasonal asthma, the veteran's lung and chest were 
normal.  

In January 1951, the veteran sought treatment after suffering 
from asthma for five weeks and was getting worse.  In 
February 1951, the veteran returned for treatment for asthma.  
He was hospitalized for seven days and was diagnosed with 
perennial asthma, allergen unknown.  In March 1951, the 
veteran again sought treatment for asthma on three different 
occasions leading to two hospitalizations.  In a Medical 
Board Report dated in June 1951, three military physicians 
determined that the veteran suffered from perennial asthma.  
The physicians concluded that the disability existed prior to 
entry on active service and was not aggravated by military 
service.  There was a specific notation that it had not been 
aggravated during a prior or present period of active 
service.

VA medical records dated from January 2002 through May 2003 
indicate that the veteran was prescribed medication for the 
treatment of asthma.  In October 2002, the VA examiner noted 
that the veteran's asthma was stable.  

In a private medical opinion dated in May 2003,  Dr. RG, a 
specialist in pulmonary medicine stated that the veteran's 
asthma "might have been triggered from his previous work in 
[the] military."

In a VA medical opinion dated in January 2004, Dr. TG, stated 
that "the veteran's . . . asthma was not caused by or 
increased by his military experience.  The condition was a 
preexisting condition at the time of his initial induction 
into service.  The veteran was separated from service because 
certain environments and allergins triggered an asthma 
attack, thereby limiting the veteran's ability to world wide 
assignment, and not an increase in frequency or intensity of 
asthma attacks."

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A veteran is considered to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  
See also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004) (requiring that VA show clear and unmistakable evidence 
of both a preexisting condition and a lack of in-service 
aggravation to overcome the presumption of soundness under 38 
U.S.C.A. § 1111); VAOPGCPREC 3-03 (July 16, 2003).  This 
presumption attaches only where there has been an induction 
examination in which the later complained-of disability was 
not detected.  38 C.F.R. § 3.304(b) (providing that the term 
"noted" denotes "only such conditions as are recorded in 
examination reports").  See also Crowe v. Brown, 7 Vet. App. 
238, 244 (1994) (maintaining that "noted" includes only 
those conditions that are recorded on the medical induction 
exam and not those statements of medical histories recorded 
at the time of the induction exam).

The veteran's statement of medical history recorded at 
entrance in October 1948, in which he checked "yes" next to 
the box for asthma, is not sufficient to support the claim 
that the veteran's asthma was "noted" upon entrance into 
service.  The veteran's clinical examinations conducted at 
entrance also did not indicate any current problems with 
asthma.  Rather, the examiner stated that the veteran had 
outgrown the asthma.  Therefore, the asthma disability was 
not "noted" during entrance and the presumption of 
soundness under 38 U.S.C.§ 1111 applies.

Because the veteran is entitled to a presumption of 
soundness, the Board must determine, under 38 U.S.C.A. § 
1111, whether the presumption of soundness is rebutted by 
clear and unmistakable evidence that the disability existed 
prior to service and was not aggravated by service.  See 
Wagner, 370 F.3d at 1096 (Fed. Cir. 2004).  The determination 
of whether there is clear and unmistakable evidence that 
asthma existed prior to service should be based on a 
"thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease, or residuals thereof."  38 
C.F.R. § 3.304(b)(1).

The Board finds that there is clear and unmistakable evidence 
that the veteran suffered from asthma prior to his acceptance 
and enrollment in service.  Although statements of medical 
history may not be sufficient to support an assertion that a 
condition was "noted" at the time of entry into service, 
such statements are evidence.  The veteran's statements at 
entrance and for treatment purposes, as well as the 
examinations, provided a foundation for entering a diagnosis 
of asthma that preexisted service.  See Crowe, 7 Vet. App. at 
244 (1994).  Here, the veteran reported a history of asthma 
during his entrance exam in October 1948. When he presented 
for treatment in March 1951, the veteran also gave a detailed 
history of asthma since childhood.  The veteran indicated 
that his asthma developed when he was six months old after a 
double attack of pneumonia.  The asthma recurred through his 
life since then.  The Board notes that the veteran has 
submitted a personal statement form his wife denying any 
history of asthma prior to military service.  However, the 
Board finds that the statements of medical history, are more 
probative to the issue of whether the veteran's asthma 
condition existed prior to service, since they were given 
contemporaneously with treatment.  Additionally, a Medical 
Board Report, issued by three military physicians, asserts 
that the veteran's asthma existed prior to service.  This 
medical opinion is not contradicted by any other medical 
opinion.  The service records also document his attempts at 
treatment prior to service.  As a matter of law, the first 
part of the presumption of soundness was rebutted by clear 
and unmistakable evidence consisting of the appellant's own 
admissions during clinical evaluations of a preservice 
history of asthma and the medical opinions reaching that 
conclusion.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994). 

In addition, the Board finds that there is clear and 
unmistakable evidence that the asthma condition was not 
aggravated during service.  A preexisting condition will be 
considered to have been aggravated by service where there is 
an increase in disability during service, unless there is a 
specific finding that the increase is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2004).  Temporary or intermittent 
flare-ups of a preexisting injury are not sufficient to be 
considered "aggravation in service," unless the underlying 
condition, as contrasted with the symptoms, has worsened.  
See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  This issue is medical in nature 
and requires competent medical evidence.  Generally, 
laypersons are competent to state their symptoms, but not 
competent to give a medical diagnosis or a statement that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

The service medical records and discharge papers indicate 
that the veteran was treated for asthma.  However, the 
service medical records do not indicate that these treatments 
were anything more than temporary flare-ups or that the 
veteran's asthma worsened, despite his in-service report of 
worsening.  Additionally, a Medical Board consisting of three 
military physicians determined that the veteran's asthma had 
not been aggravated during service.  Furthermore, the VA 
medical opinion of January 2004, issued after the examiner 
reviewed the veteran's service medical records and the 
private physician's medical opinion, stated that the 
"veteran's asthma, disability was not caused or increased by 
his military experience.  The condition was a preexisting 
condition at the time of his initial induction into 
service."  The Board notes that the private physician's 
opinion of May 2003 states that the veteran's asthma "might 
have been triggered from his previous work in [the] 
military."  However, the opinion does not include a 
reasoning for his opinion and is qualified in certainty as 
evidenced by the use of the term "might."  A bare 
conclusory opinion without an explanation of the basis for 
the opinion is not adequate to support the claim.  See Miller 
v. West, 11 Vet. App. 345, 348 (1998).  There is no competent 
evidence that refutes the findings made in service or by the 
VA examiner.  Therefore, the Board finds by clear and 
unmistakable evidence that the veteran's asthma was not 
aggravated by service, but rather was just the natural 
progression of the disease.


Because it is concluded that asthma preexisted service and 
was not aggravated therein, it necessarily follows that 
asthma was not incurred in or aggravated by service.  There 
is no doubt to be resolved.


ORDER

Service connection for asthma is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


